Title: To John Adams from Jacob Wagner, 12 July 1800
From: Wagner, Jacob
To: Adams, John




Sir
Department of State: Washington City, 12 July 1800.

In the occasional absence of the Secretary of State, who is in Virginia, I have received the inclosed letters from the Judge of Maryland District and other gentlemen, informing of the death of the Marshal of that District, and recommending candidates to fill the vacancy. In addition to the Judge’s intimation of the suspension, by that event, of the judicial functions, I beg leave to suggest, that no acknowledgement has been received at this office, from the late Marshal, of the Secretary of State’s instructions for taking the second census; and as the enumeration is to commence on the 1st. of next month, it is of the utmost importance, that a successor should be appointed as soon as possible. I have the honor to enclose a blank commission for a Marshal, and to be, / With the most perfect respect, / Sir, / Your most obed. Servant

Jacob Wagner